                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA




UNITED STATES OF AMERICA,

                Plaintiff,
           v.                          No. 03:16-00086   SLG -DMS

JOHN PEARL SMITH, II,

                Defendant.




   SMITH’S MOTION AND MEMORANDUM OF LAW IN SUPPORT OF MOTION
    TO STRIKE THE NOTICE OF INTENT TO SEEK THE DEATH PENALTY AS
   ARBITRARY AND CAPRICIOUS UNDER THE FIFTH, SIXTH, AND EIGHTH
                            AMENDMENTS




                                      1



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 1 of 61
                                          MOTION

      Comes now, John Pearl Smith, by and through his undersigned counsel, and

moves, pursuant to the guarantees of the Fifth, Sixth, and Eighth Amendments to the

United States Constitution, for the following relief: An order striking the notice of

aggravating factors because 30 years of experience with a federal death penalty

(“FDP”) has demonstrated that it operates in an arbitrary, capricious, and irrational

manner and because the evolving standards of decency that mark the progress of a

maturing society render the FPD unconstitutional.

                               STATEMENT OF THE CASE

      John Pearl Smith, II, aged 32, is charged in the District of Alaska by Indictment

with murder, under a statute carrying the potential penalty of death. Dkt 102. The

Government has filed a Notice of Intent alleging numerous statutory and non-statutory

aggravating factors. Dkt. 168. Smith moves to strike the Notice of Intent because death

sentences under the Federal Death Penalty Act are arbitrary and capricious and violate

the Fifth, Sixth, and Eighth Amendments.

      This argument has been made in other recent federal death penalty cases.           The

Government may argue that the defense is simply restating arguments being made in

every federal capital case. But the constitutional infirmities of the federal death penalty

do not change: it is arbitrary, capricious, irrational, discriminatory in impact, and does not

rationally separate those who should live from those who should die. Although not novel,

these arguments demand attention.


                                              2



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 2 of 61
                                    LEGAL ARGUMENT

                                        POINT ONE:

                THIRTY YEARS OF EXPERIENCE WITH A FEDERAL
                DEATH PENALTY HAS DEMONSTRATED THAT IT
                OPERATES    IN   AN    ARBITRARY,  CAPRICIOUS,
                IRRATIONAL, AND DISCRIMINATORY MANNER. THIS
                COURT S H O U L D D E C L A R E THE P E N A L T Y
                UNCONSTITUTIONAL AND STRIKE THE NOTICE OF
                INTENT TO SEEK DEATH.

           A “modern” federal death penalty has been in effect for 3 0 y e a r s . 1 Over the

past quarter of a century, in hundreds of federal capital trials around the country, the federal

death penalty has revealed itself as arbitrary, capricious, irrational, discriminatory in

impact, and incapable of answering in a rational and predictable way the profound question

of who should live and who should die. This Court should strike it down.

       In the following pages, the defense presents data and information regarding the

numerous problems with the administration of the federal death penalty, including the

following: :2

       •        Only a tiny handful of those federal defendants who could face

       1On November 18, 1988, Congress enacted a federal death penalty as part of the Anti-
Drug Abuse Amendments (“ADAA”), authorizing capital punishment for murders in the
context of drug trafficking. 21 U.S.C. § 848(e). The reach of the federal death penalty was
later expanded when, on September 13, 1994, President Clinton signed into law the
Federal Death Penalty Act of 1994 (“FDPA”), 18 U.S.C. § 3591 et seq. In March 2006, the
procedural provisions of the ADAA, 21 U.S.C. §§ 848(g), were repealed. This prosecution
is brought under the FDPA.
       2 If the government disputes the accuracy of any of the data underlying this

argument, a hearing is requested at which counsel will establish the truth of all
factual assertions made in this memorandum.
                                               3



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 3 of 61
              the federal death penalty ever do.

      •       The theoretically national federal death penalty is, in practice, a
              regional death penalty, heavily pursued in the South and
              virtually ignored in the rest of the nation.

      •       From its earliest days to the present, the FDPA has consistently
              and disproportionately targeted members of minority groups.

      •       Of the few defendants actually targeted for death, nearly half
              (234/498) have been simply permitted to enter plea agreements
              that take death off the table.

      •       Of the cases that proceed to trial, two-thirds of defendants (#/#)
              are spared the death penalty by juries or judges.

      •       There has been a sharp drop in the number of cases authorized
              by the Department of Justice for capital prosecution, a sharp
              drop in the number of capital trials, and an even sharper drop in
              the numbers of federal death verdicts returned by juries.

      •       Approximately one-third (#/#) of federal death sentences have
              been set aside on direct appeal or in proceedings brought under
              28 U.S.C. § 2255.

      •       Although federal death-row inmates have only one round of direct
              appeal and one round of collateral review, there are federal death
              row inmates who have been there for over 25 years.

      •       There has been a presidential clemency grant to one federal
              death row inmate because of concerns he was innocent.

      •       In the past 27 years there have been just three federal
              executions, the most recent of which took place over 12 years ago,
              a circumstance stripping the FDPA of any valid penalogical
              purpose.

See Exhibit 1, Declaration of Kevin McNally. A full discussion of the issues follows.

      A.      The Constitution demands that statutes authorizing a penalty of death
              cannot be carried out in an arbitrary and capricious.


                                              4



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 4 of 61
      In 1972, the United States Supreme Court, citing the arbitrary and capricious

imposition of capital punishment across the land, struck down all existing death-penalty

schemes (including the then-existing federal penalty) as incompatible with the guarantees

of the Eighth and Fourteenth Amendments to the United States Constitution. Furman v.

Georgia, 408 U.S. 238 (1972).

      The random and capricious imposition of the death penalty is perhaps best captured

by the comparison drawn in Furman by Justice Stewart between receiving a sentence of

death and being struck by lightning. Furman, 408 U.S. at 309-10 (Stewart, J., concurring)

(citations and footnotes omitted).    In Zant v. Stephens, 462 U.S. 862 (1983), the Court

summarized its holding in Furman:

             A fair statement of the consensus expressed by the Court in
             Furman is that “where discretion is afforded a sentencing body
             on a matter so grave as the determination of whether a human
             life should be taken or spared, that discretion must be suitably
             directed and limited so as to minimize the risk of wholly
             arbitrary and capricious action.”

      Members of the Furman Court had also found that the death penalty was fraught

with invidious and irrational selectivity, “feeding prejudices against the accused if he is poor

and despised, and lacking political clout, or if he is a member of a suspect or unpopular

minority . . . .” Furman, 408 U.S. at 255 (Douglas, J., concurring). Justice White, who

concurred in the result, highlighted the infrequent utilization of the death penalty:

             That conclusion, as I have said, is that the death penalty is
             exacted with great infrequency even for the most atrocious
             crimes and that there is no meaningful basis for distinguishing
             the few cases in which it is imposed from the many cases in
             which it is not.
             .
                                               5



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 5 of 61
408 U.S. at 313 (White, J., concurring). The infrequency with which defendants were

targeted for capital punishment was noted by each of the five concurring Justices in the

Furman majority. See Furman, 408 U.S. at 248 n. 11 (Douglas, J., concurring); id. at 291-95

(Brennan, J., concurring); id. at 309-10 (Stewart, J., concurring); id. at 312 (White, J.,

concurring); and id. at 354 n. 124 and 362-63 (Marshall, J., concurring).

      Justice Brennan, positing a nation of 200 million people that carries out 50

executions per year, noted that “when government inflicts a severe punishment no more than

50 times a year, the inference is strong that the punishment is not being regularly and

fairly applied,” 408 U.S. at 294, and, “When the punishment of death is inflicted in a trivial

number of the cases in which it is legally available, the conclusion is virtually inescapable

that it is being inflicted arbitrarily. Indeed, it smacks of little more than a lottery system.”

Id.

      The United States is now a nation of 328 million people. The last time this country

carried out 50 or more executions was 2009. In the 30 years since the return of the federal

death penalty, from a universe of thousands of potential federal capital cases, there have

been 524 defendants authorized for capital prosecution. Exhibit 1 at 4. It is estimated that

the Attorney General authorizes just 13% of the cases potentially eligible for a capital

prosecution. Id. Of the authorized cases, juries have returned 85 death verdicts involving

81 defendants, some of whom were sentenced to death twice after a first death verdict was

set aside. Id at 4-5. Three federal prisoners have been executed.3 There has not been a


      3Two federal executions took place in 2001 (Timothy McVeigh and Raul Garza)
and one in 2003 (Louis Jones). The McVeigh and Jones executions were carried out
                                           6



          Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 6 of 61
federal execution in 15 years. To reiterate Justice Brennan’s observation, “the conclusion is

virtually inescapable that it is being inflicted arbitrarily. Indeed, it smacks of little more

than a lottery system.”

      State courts have found that modern death penalty schemes continue to operate in

arbitrary ways. In October 2018, the Washington State Supreme Court struck down that

state’s death penalty scheme under the Washington State Constitution. That Court held

that Washington’s capital punishment law was “intended to fix the problems identified in

Furman, but after decades of experience, we now see the same fatal flaws emerge, despite

the legislative attempt to avoid such deficiencies.’ State v. Gregory, 427 P.3d 621, 636

(Wash. 2018). Similarly, the Connecticut Supreme Court, employing state and federal

constitutional analysis, declared that state’s death penalty scheme unconstitutional and

specifically as it applied to those serving a sentence of death when the Connecticut

legislature repealed capital punishment. State v. Santiago, 318 Conn. 1, 122 A.3d 1,

(2015). That opinion also relied in part on the rarity with which sentences of death were

pursued and imposed. Id. at 114.

      Also of recent significance is the dissenting opinion filed in 2015 by Justices Breyer

and Ginsburg in Glossip v. Gross, 135 S. Ct. 2726, 2755-2780 (2015) (“Glossip dissent”).

Justices Breyer and Ginsburg questioned the continued constitutionality of capital

punishment, citing, among other reasons, the increasing rarity of the punishment, its




pursuant to the 1994 federal death penalty; Mr. Garza was executed pursuant to the
1988 enactment. Exhibit 1 at 5-6.
                                            7



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 7 of 61
disproportionate racial impact, its regional application, and the arbitrary manner it is

sought.

      The argument that the federal death penalty should be struck down because it is so

infrequently sought or imposed should not be misunderstood as a call for more frequent use

of the federal death penalty. As Justice Brennan stated in Furman:

             The States claim, however, that this rarity is evidence
             not of arbitrariness, but of informed selectivity.

             Informed selectivity, of course, is a value not to be denigrated. Yet,
             presumably the States could make precisely the same claim if
             there were 10 executions per year, or five, or even if there were
             but one. That there may be as many as 50 per year does not
             strengthen the claim. When the rate of infliction is at that low
             level, it is highly implausible that only the worst criminals who
             commit the worst crimes are selected for this punishment. No
             one has yet suggested a rational basis that could differentiate in
             these terms the few who die from the many who go to prison.
             Crimes and criminals simply do not admit of a distinction that
             can be drawn so finely as to explain, on that ground, the execution
             of such a tiny sample of those eligible. Certainly the laws that
             provide for this punishment do not attempt to draw that
             distinction; all cases to which the laws apply are necessarily
             “extreme.”

408 U.S. at 293-94 (Brennan, J., concurring).

      When Furman was decided, 15-20% of convicted murderers and rapists were

sentenced to death in those jurisdictions where the death penalty was available for such

offenses. Furman, 408 U.S. at 386 n. 11 (Burger, C.J., dissenting) (citing four sources to

support the statistic). Justice Powell, also dissenting, cited similar statistics. Id. at 435

n.19. Justice Stewart utilized Chief Justice Burger’s statistical analysis to lend further




                                               8



          Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 8 of 61
support to his conclusion that the death penalty was in an Eighth Amendment sense,

“unusual.”

      In Furman, arbitrariness and caprice were determined to be inevitable side- effects

of a rarely-imposed punishment of death. This view is in harmony with Justice White’s

observations, premised on his experience reviewing hundreds of state and federal death-

penalty cases in what was then 10 years on the Court:

             That conclusion, as I have said, is that the death penalty is
             exacted with great infrequency even for the most atrocious
             crimes and that there is no meaningful basis for distinguishing
             the few cases in which it is imposed from the many cases in
             which it is not.

408 U.S. at 313 (White, J., concurring). In reflecting on Furman, the courts have

consistently understood the basis for the decision. In Gregg, the plurality reiterated this

understanding of Furman, noting, “It has been estimated that before Furman less than 20%

of those convicted of murder were sentenced to death in those States that authorized capital

punishment.” Gregg v. Georgia, 428 U.S. 153, 182 n. 26 (plurality opinion). This

understanding was repeated in Woodson v. North Carolina, supra, 428 U.S. at 295, n.31

(“Data compiled on discretionary jury sentencing of persons convicted of capital murder

reveal that the penalty of death is generally imposed in less than 20% of the cases.). Justice

Scalia’s concurring observation in Walton v. Arizona, 497 U.S. 639, 658 (1990), overruled on

other grounds, Ring v. Arizona, 536 U.S. 584 (2002), also reiterated that the key opinions in

Furman “focused on the infrequent and seeming randomness with which, under the

discretionary state systems, the death penalty was imposed.”



                                              9



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 9 of 61
       In its modern iteration, the federal death penalty is sought and imposed far more

rarely than in the cases examined in Furman. Being sentenced to death in the federal system

is akin to being struck by lightning. As argued infra, no meaningful basis may be discerned

for distinguishing the cases of those sentenced to death from those spared the sentence,

even among the most extreme. In 2011, the Death Penalty Information Center published a

report, entitled, “Struck by Lightning: The Continuing Arbitrariness of the Death Penalty

Thirty-Five Years After Its Re-instatement in 1976” (Death Penalty Information Center

Washington, DC 2011). The report catalogues the arguments and collects the data for

declaring the scheme of capital punishment practiced in our courts unconstitutional. See

also, G. Ben Cohen. & Robert J. Smith, “The Racial Geography of the Federal Death

Penalty”, 85 WASHINGTON LAW REV. 425, 431 (2010) (“The infrequency of the federal

death penalty – with 67 federal death sentences in the face of over 150,000 murders – makes

death by lightning-strike look positively routine. A federal death sentence is akin to winning

(or in this instance losing) the lottery.”)

  B.     The federal death penalty as actually sought and imposed and what the figures
         mean.

       The current state of the post-Gregg federal death penalty, as it has been sought and

imposed, is summarized in this table.

        TABLE 1: THE STATUS AND DISPOSITION OF ALL POTENTIAL FEDERAL
          CAPITAL CASES FROM NOVEMBER1988 TO SEPTEMBER 2018

              •   Potential cases:                                   4,144

              •   Pending DOJ review:          ``````````      305

              •   Defendants authorized for capital prosecution:      520
                                             10



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 10 of 61
             •   Pending or in trial:                 ``````````   23

             •   Jury sentences of death:                                85

             •   On federal death row, active death sentence            62

             •   Executed:                                                   3

See Exhibit 1, Attachment an Excel spreadsheet summary of the outcome of every

completed authorized federal capital case since 1988, current as of October 12, 2018.

      Subtracting the cases under review, the Department of Justice has authorized local

prosecutors to seek the death penalty in approximately 14% (520/3,389) of cases of

individual federal defendants charged with death-eligible offenses and therefore

potentially exposed to a capital prosecution. In Furman, the Court cited the infrequency

with which the death penalty was sought and imposed as a circumstance virtually

guaranteeing the arbitrary and capricious application of the ultimate penalty. This

conclusion was reached based on a showing that, on a nation-wide basis, fewer than 20% of

defendants convicted of capital crimes were actually sentenced to death. In the federal

system, the figure is lower by a factor of 10. Far fewer than 20% of those eligible for federal

capital punishment are even exposed to the death penalty, by way of capital authorization,

let alone actually sentenced to death. Taking the highest figure for actual death sentences

returned against federal defendants by federal juries at 85, approximately 2.0% (85/4,144)

of all potentially death-eligible federal defendants—one in fifty—were sentenced to death.

In terms of federal executions to date – three – the figure is infinitesimal. This baseline

figure includes 23 authorized cases that are pending trial or re-trial. It is reasonable to

predict that some those cases will be resolved by plea agreement and that a certain number
                                              11



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 11 of 61
will proceed to trial, with an overall statistical likelihood of very few resulting in death

sentences. It is also reasonable to assume that some of the 62 federal inmates now under

an active sentence of death will succeed in appellate or post-conviction challenges to their

convictions or sentences.

      These figures demonstrate that in decisions reached by juries and judges, even with

defendants who qualify as the “worst of the worst” and were therefore targeted for the

federal death penalty, life sentences result in two-thirds of the cases that proceed to a

penalty-phase. Utilizing an analysis persuasive to the Supreme Court in Furman, the

federal death penalty is sought and imposed in an arbitrary, capricious and “unusual”

manner. Cf., Roper v. Simmons, 543 U.S. 551, 567 (2005) (execution of juveniles violates

the Eighth Amendment, in part because of “the infrequency of its use even where it

remains on the books”); Atkins v. Virginia, 536 U.S. 304, 316 (2002) (execution of mentally

retarded offenders violates the Eighth Amendment, in part because “even in those states that

allow the execution of mentally retarded offenders, the practice is uncommon”); see also,

Thompson v. Oklahoma, 487 U.S. 815, 822 n. 7 (1988) (plurality) (“[C]ontemporary

standards, as reflected by the actions of legislatures and juries, provide an important

measure of whether the death penalty is ‘cruel and unusual’ [in part because] whether

an action is ‘unusual’ depends, in common usage, upon the frequency of its occurrence or the

magnitude of its acceptance”). Because the federal death penalty is so infrequently sought,

imposed, or carried out, it operates in an unconstitutionally arbitrary and capricious

manner. As stated by Circuit Judge Gregory of the Fourth Circuit, dissenting where the

federal death penalty was imposed:

                                            12



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 12 of 61
             When the government selects a few offenders from such a large
             pool for execution, it cannot further its legitimate penalogical
             interests; instead it merely inflicts gratuitous pain and
             suffering.

United States v. Caro, 597 F.3d 608, 636 (4th Cir. 2010) (Gregory, Cir. J., dissenting).

Whether the most accurate analogy is being struck by lightning or participating in, and

losing, a deadly lottery, the federal death penalty does not operate in a rational manner. On

this basis, the court should strike it down.

      C.     The absence of any discernible principled basis for distinguishing cases and
             crimes where the federal death penalty is imposed from cases where it is not
             imposed renders the federal death penalty unconstitutional.

      The Supreme Court has held that the Constitution will not tolerate sentences of

death imposed in a manner that is arbitrary or capricious. In Eddings v. Oklahoma, 455

U.S. 104, 112 (1982), the Court referred to the other side of this approach, requiring “that

capital punishment be imposed fairly, and with reasonable consistency, or not at all.”

More recently in Kennedy v. Louisiana, supra, the Court warned: “When the law punishes

by death, it risks its own sudden descent into brutality, transgressing the constitutional

commitment to decency and restraint.” 128 S.Ct. 2650. For that reason, the Court wrote,

“[C]apital punishment must ‘be limited to those offenders who commit “a narrow category

of the most serious crimes” and whose extreme culpability makes them ‘the most deserving

of execution.’” Id. In practice, the FDP has failed to meet this constitutional standard and

operates in an arbitrary and irrational manner. This point was made both in the Glossip

dissent and in the Connecticut Supreme Court’s Santiago opinion.




                                               13



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 13 of 61
      An examination of the federal death penalty in operation shows there is no consistency

or predictability in the way federal juries (and in three cases, federal judges) have imposed

or declined to impose the federal death penalty or which cases may plead out to life terms or

less and which proceed to trial. The Federal Death Penalty Resource Counsel Project,

described by Mr. McNally in his declaration, Exhibit 1 at 1-3, maintains a compendium of

penalty-phase verdict sheets returned in virtually every federal capital case that has

proceeded to trial since 1988.4 The Project website also maintains a summary of the factual

circumstances and outcome to hundreds of capital cases, whether tried or not, and much

other useful information regarding the federal death penalty.

      This argument is not refuted by simply pointing out there are always difficulties

inherent in comparing cases. A review of summaries of the cases and the verdict sheets

available to this court on line should put that reflexive and simplistic argument to rest.

Some examples of the outcomes in federal capital cases follow:

      •      United States v. Joseph Sablan and William Guerrero (CDCA). Two inmates
             murdered a federal corrections officer at USP/Atwater in 2008. Both had prior
             murder convictions and were serving life sentences. One defendant had
             previously murdered a prison guard while serving a sentence in Guam. In 2015
             both death notices were withdrawn and both defendants entered guilty pleas
             to life sentences.

      •      United States v. Jessie Con-Ui (MDPA). Federal inmate, with prior murder
             conviction and life sentence, murders federal correctional officer at
             USP/Canaan; murder captured on videotape, over 200 stab wounds inflicted.
             Defendant convicted and sentenced to life.

      •      United States v. Anthony Battle (NDGA). In 1994 a federal inmate serving a life

      4  The following is a link to those verdict sheets
https://fdprc.capdefnet.org/verdict-forms
                                             14



          Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 14 of 61
       sentence for the murder of his wife on an army base killed a federal
       corrections officer at USP/Atlanta with a hammer. Tried, convicted, sentenced
       to death. Remains on death row 24 years later.

•      United States v. Roy C. Green (CDCA). In 1997 defendant stabbed one federal
       corrections officer to death and seriously wounded a second. Three other
       officers were also seriously injured. Green has been declared incompetent and
       has never stood trial for this crime.

•      United States v. Larry Lujan, (DNM). Lujan was convicted of what the Tenth
       Circuit described as “a gruesome [crime] in which Lujan (and his cohorts)
       severely beat [the victim] over a significant period of time, sexually assaulted
       [him], and engaged in other acts to terrify and isolate [the victim].” United
       States v. Lujan, 603 F.3d 850, 852 (10th Cir. 2010). In addition, at the penalty
       phase, the government convinced the jury beyond a reasonable doubt that
       Lujan had committed two additional murders which the Tenth Circuit
       described as “equally gruesome.” Id. at 853. These additional murders
       included the facts that after Lujan slit the throats of the two victims, he
       “poured gasoline over the victims' bodies, including the apparently still-
       breathing Alfredo, and set them on fire . . . . The victims' eleven-year-old
       daughter discovered the bodies the next afternoon.” Id. Based on these
       murders and other evidence the jury specifically found that Lujan would be a
       danger in the future. After the jury could not reach a unanimous verdict, Lujan
       sentenced to life.

•      United States v. Dzohkhar Tsarnev (DMA), Boston Marathon bombing case.
       Police officer and three others murdered, dozens injured, many grievously.
       Tried, convicted, sentenced to death.

•      United States v. Dylann Storm Roof (DSC). Murder of 9 African American
       people during a Bible study service in the basement of the historic Emanuel
       AME Church in Charleston, SC. Roof was a 21-year-old white supremacist.
       Tried, convicted, and sentenced to death after representing himself during
       penalty phase.

•      United States v. Timothy McVeigh (DCO). The Oklahoma City bombing case.
       168 dead. Hundreds injured. Tried, convicted, sentenced to death, executed.

•      United States v. Terry Nichols, (DCO). McVeigh’s co-defendant. Tried,
       convicted, sentenced to life.

•      United States v. Khalfan Mohamed and Daoud Rashed al`-Owhali, (SDNY).
                                       15



    Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 15 of 61
       Two defendants associated with Usama bin Laden and al Qaeda convicted in
       simultaneous terrorist truck-bombings in 1998 of two American embassies in
       East Africa. 224 killed, including 12 Americans; thousands injured. Tried,
       convicted, sentenced to life.

•      United States v. James Matthew Bradley (WDTX). Driver of tractor-trailer
       illegally transporting an alleged 100 undocumented immigrants from Laredo,
       Texas to San Antonio, Texas. Ten people died of heat stroke in the back of
       the trailer, with outside temperatures over 100 degrees during the 2.5 hour
       ride. Refrigeration system in the trailer was broken and the people were not
       provided with water. Negotiated guilty plea for ten life sentences.

•      United States v. Eric Rudolph (NDAL). The Olympic and abortion-clinic
       bomber. Victims included a police officer. Arrested after five-year manhunt.
       Described by Attorney General Ashcroft as “America’s most notorious
       fugitive.” Negotiated guilty plea for life sentence.

•      United States v. Zacharias Moussaoui (EDPA). Defendant convicted of causing
       thousands of deaths in the September 11, 2001 attacks on the United States.
       Sentenced to life by jury.

•      United States v. Theodore Kaczynski (EDPA). The Unabomber. Three
       murders by mailbombs. Plea agreement. Sentenced to life.

•      United States v. Jared Loughner (DAZ). Mass shooting at public event
       resulting in 6 deaths including a child and the Chief Judge of the United States
       District Court for Arizona; 13 others shot and wounded including
       Congresswoman Gabriel Gifford. Plea agreement. Sentenced to life.

•      United States v. Antonio Johnson (WDVA). Defendant indicted for a murder at
       USP/Lee where he was serving a virtual life sentence when he stabbed
       another inmate to death. On March 21, 2012 – after DOJ approval of a life
       plea –Johnson entered a guilty plea.

•      United States v. David Paul Hammer (MDPA). Prison inmate guilty of
       strangling to death cellmate at USP/Allenwood. Sentenced to death, but death
       sentence later vacated. Sentenced to life on re-trial.

•      United States v. Michael O’Driscoll (MDPA). Prison inmate guilty of stabbing to
       death fellow inmate at USP/Allenwood. Same judge, same courtroom, same
       defense attorneys as Hammer. Sentenced to life.


                                      16



    Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 16 of 61
•      United States v. Storey, (DKS). Prison inmate with Aryan Brotherhood ties
       killed fellow prisoner at USP/Leavenworth. Plea agreement. Sentenced to less
       than life sentence.

•      United States v. Douglas Black and Steven Riddle (DCO). Inmates at
       USP/Florence attack two suspected “snitches,” one killed, one injured. Plea
       agreements. Substantially less than life sentences.

•      United States v. William Sablan and Rudy Sablan (DCO). Two cousins housed
       at USP/Florence killed their cellmate, eviscerated his body, hung his entrails
       around the cell, and, on videotape, displayed the victim’s heart and liver to
       responding officers. Defendants tried separately. Life verdicts in each case.

•      United States v. Barry Mills, et al. (CDCA). A RICO mega-indictment
       targeting 40 members of the Aryan Brotherhood prison gang and charging 17
       murders. Initially 27 defendants were death-eligible and 14 defendants were
       actually authorized for capital prosecutions. After two lengthy trials, juries
       spared the first four defendants – the alleged leaders of the gang – facing the
       death penalty and the government withdrew its efforts to seek death as to the
       remaining authorized capital defendants.

•      United States v. Vincent Basciano (EDNY). Mafia crime boss serving life
       sentence for RICO murder accused of another Mafia hit murder. On June 1,
       2011, after deliberating for less than 2 hours, a unanimous jury rejected the
       death penalty and sentenced Basciano to life imprisonment.

•      United States v. Anh The Duong (NDGA). Duong was previously sentenced to
       death in California state court for four murders that occurred in a nightclub in
       1999. Federal prosecutors indicted Duong in a 29-count, multi-defendant
       racketeering indictment, alleging three capital homicides (arising out of a
       string of robberies), and an additional five RICO murders. On December 15,
       2010, a federal jury sentenced Duong to life in prison.

•      United States v. Edgar Diaz and Emile Fort (NDGA). Attorney General
       approved 40year- plea agreements for both defendants, in a case involving
       seven gang-related murders, including (in Mr. Fort's case) the murder of an
       innocent child.

•      United States v. Joseph Minerd (WDPA). Arson/pipebomb murder of pregnant
       girlfriend, her fetus, and three-year old daughter. Tried, convicted, sentenced
       to life.


                                      17



    Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 17 of 61
•      United States v. Coleman Johnson (WVA.). Pipebomb used to kill pregnant
       girlfriend and their unborn child to avoid child support. Tried, convicted,
       sentenced to life.

•      United States v. Christopher Dean (DVT). Defendant sent pipebomb through
       the mails killing victim and disfiguring victim’s mother. Plea agreement.
       Sentenced to life.

•      United States v. Billy Cooper (DAZ). Car-jacking double homicide. Tried,
       convicted, sentenced to life.

•      United States v. Christopher Vialva and Brandon Bernard (WDTX). Car-jacking
       double homicide. Tried, convicted, sentenced to death.

•      United States v. Gary Sampson (DMA). Two murders during separate car-
       jackings. Pled guilty, sentenced to death by jury. Later set aside. Again
       sentenced to death on re-trial.

•      United States v. Fu Xin Chen, Jai Wu Chen and You Zhong Peng (E.D.N.Y.).
       Chinese gang members who kidnaped, raped and murdered victims held for
       ransom. Fu Xin Chen and Jai Wu Chen entered plea agreements. Attorney
       General withdrew death authorization shortly before Peng trial. Peng
       convicted after trial. All three sentenced to life.

•      United States v. Louis Jones (NDTX). Decorated Gulf War veteran with no prior
       record abducted, raped, and killed young woman soldier. Tried, convicted,
       sentenced to death, executed.

•      United States v. Chevy Kehoe and Daniel Lee (WDAR) Triple murder of two
       adults and small child in connection with activities of white supremacist
       organization. Tried and convicted together. Kehoe – considered more culpable
       – sentenced to life. Lee sentenced to death by the same jury.

•      United States v. Michael Jacques (DVT). Defendant with prior convictions for
       sexual assaults kidnaped, raped, and murdered 12-year-old niece. Case
       authorized for federal capital punishment. Allowed to plead guilty to life
       sentence.

•      United States v. Gurmeet Singh Dhinsa (EDNY). Millionaire Sikh businessman
       hired killers of two employees cooperating with authorities in criminal
       investigation of defendant. Tried, convicted, sentenced to life.

                                       18



    Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 18 of 61
      •           United States v. Trinity Ingle and Jeffrey Paul (WDAR). Murder of elderly
                  retired National Parks employee. Victim shot while bound and gagged. At
                  separate trials, Ingle convicted and sentenced to life; Paul convicted and
                  sentenced to death.

      •           United States v. Kristen Gilbert (DMA). VA nurse murdered four patients
                  and attempted to murder three more. Tried, convicted, sentenced to life.

      •           United States v. LaFawn Bobbitt and Rashi Jones, (EDPA). Fatal shooting of
                  bank teller during robbery. Security guard also shot and blinded. Tried,
                  convicted, sentenced to life.

      •           United States v. Bille Allen and Norris Holder, (WDMO). Fatal shooting of
                  bank teller during robbery. Tried, convicted, and both defendants sentenced
                  to death.

      The randomness of who is sentenced to death and who is allowed to live is

particularly striking where – as in Mr. Smith’s case – the murder has taken place in the

context of drug-dealing.

          •        United States v. Azibo Aquart and Azikiwi Aquart, (DCT). Two brothers
                   charged with three drug-related murders. Azibo tried, convicted, sentenced
                   to death. Azikiwi pled guilty to all three murders with no cooperation
                   agreement, sentenced to life.

          •        United States v. Corey Johnson, James Roane, and Richard Tipton (EDPA).
                   Eleven drug-related murders. A l l t h r e e tried, convicted, sentenced to
                   death.

          •        United States v. Dean Anthony Beckford (EDPA). Six drug-related murders.
                   Tried, convicted, sentenced to life.

          •        United States v. Clarence Heatley and John Cuff (SDNY). Fourteen drug-
                   related murders. Plea agreement. Sentenced to life.

          •        United States v. Alan Quinones and Diego Rodriguez (SDNY) Torture
                   murder of suspected informant. Tried, convicted, sentenced to life.

              •    United States v. Elijah Williams and Michael Williams (SDNY). Execution-
                   style triple murder by father and son. Tried, convicted, sentenced to life.

                                                 19



          Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 19 of 61
 •   United States v. Thomas Pitera (EDNY). Nine drug-related murders in
     organized crime and large-scale drug trafficking context. Victims tortured and
     bodies dismembered. Tried, convicted, sentenced to life.

 •   United States v. German Sinisterra and Arboleda Ortiz (WDMO). One drug-
     related murder and one attempted murder. Tried, convicted, sentenced to
     death.

 •   United States v. John Bass (EDMI). Four drug-related murders. Tried,
     convicted, sentenced to life.

 •   United States v. Kevin Grey and Rodney Moore (DDC). Thirty-one drug-
     related murders. Tried, convicted, sentenced to life.

 •   United States v. Daryl Johnson (NDIL). Two drug-related murders. Tried,
     convicted, sentenced to death.

 •   United States v. Peter Rollock (SDNY). Eight drug-related murders,
     including some ordered by defendant while incarcerated. Plea agreement.
     Sentenced to life.

 •   United States v. Tommy Edelin, (DDC). Fourteen drug-related murders.
     Tried, convicted, sentenced to life.

 •   United States v. Reynaldo Villarreal and Baldemar Villarreal (EDTX).
     Drug-related murder of law enforcement officer. Tried, convicted, sentenced
     to life.

 •   United States v. Shahem Johnson and Raheem Johnson (EDPA). Brothers
     tried for five drug-related murders. Tried, convicted, sentenced to life.

 •   United States v. Juan Raul Garza (SDTX). Three drug-related murders.
     Tried, convicted, sentenced to death, executed.

 •   United States v. Claude Dennis (EDPA). Six drug-related murders. Tried,
     convicted, sentenced to life.

 •   United States v. Emile Dixon (EDNY).Two drug-related murders, including
     machine-gunning death of suspected informant. Tried, convicted, sentenced
     to life.


                                     20



Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 20 of 61
           •   United States v. Anthony Jones (DMD). Six drug-related murders. Tried,
               convicted, sentenced to life.

           •   United States v. Walter Diaz and Tyrone Walker (NDNY). Two defendants
               killed a drug-dealer and fled to New York City where, in a failed effort to steal
               a car, they shot and killed a woman in lower Manhattan. Later in same day
               the defendants fired at, but missed, a retired school teacher in Coney Island
               in a failed armed robbery. Defendant Walker was also found by the jury to
               have beaten to death an elderly man during a burglary when Walker was 19
               years-old. Both defendants tried, convicted, sentenced to life.

      These are just selected cases from the larger pool of potential and authorized federal

capital cases. This argument draws further force from the cumulative effect gained from

reviewing the summaries of authorized cases compiled by the Federal Death Penalty

Resource Counsel Project and the verdict sheets on-line. Since these cases were authorized

by the Attorney General of the United States for capital prosecution, these are (or should

have been) the “worst of the worst” the federal system has to offer. It is likely there is not a

crime on the list on which a prosecutor could not argue in summation, “If this case doesn’t call

for the death penalty, what case does?” And yet, in case after case – in the overwhelming

majority of such cases – juries (and in three instances judges) returned life verdicts and, to

an even greater extent, plea agreements were offered and accepted.

      One cannot read these chronicles of the many ways man can demonstrate his

inhumanity to his fellow man without realizing that all of the cases are by their own terms

horrible, and all involved the infliction of agony on victims and survivors. Yet, for




                                               21



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 21 of 61
indiscernible reasons, some defendants were sentenced to death, while an overwhelming

majority were not.5

                      Almost forty years have passed since Furman, and nobody
                seriously argues that the Court’s decision to regulate procedure
                has solved the constitutional problem of arbitrariness. In fact,
                evidence indicates that the application of the death penalty is
                just as arbitrary today as it was when the Court decided
                Furman. If Furman inspired positive changes in its immediate
                wake, those changes have been all but eviscerated in the past
                two decades.

B. Sarma, “Furman’s Resurrection: Proportionality Review and the Supreme Court’s

Second Chance to Fulfill Furman’s Promise,” 2009 CARDOZO L. REV. DE NOVO 238, 242

(2009). Mr. Smith urges this court to strike down the death penalty for the above stated

reasons.

           D.    The Federal Death Penalty is unevenly applied on a regional basis and
                 suffers from intractable problems of racial discrimination in targeting
                 minority defendants and a demonstrated race/gender-of-victim effect.

           1.    Introduction.

       From the earliest days of the government’s efforts to enforce a nation-wide death

penalty, patterns of uneven and apparently discriminatory application appeared. From the

very outset, the federal death penalty was utilized almost exclusively by federal

prosecutors in the South and federal death verdicts were returned almost exclusively in

those traditional “death-belt” jurisdictions. Added to this arbitrary factor was the invidious




5If any basis can be discerned, it is, as the following discussion illustrates, race, region, and
gender, none of which are permissible criteria for selecting defendants for capital
punishment.
                                                  22



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 22 of 61
role of race; the federal death penalty, as it was rolled out in the 1990’s, targeted a

disproportionately large number of minority groups, particularly African-Americans and

Hispanics.

      The grossly disproportionate racial targeting of racial minorities for federal capital

prosecution has remained unchanged for 30 years. By 1994—barely six years after the

return of a “modern” federal death penalty—obvious racial disparities surfaced in the

Justice Department’s prosecution of federal death penalty cases. In response, the House

Subcommittee on Civil and Constitutional Rights investigated and concluded:

             Race continues to plague the application of the death penalty in
             the United States. On the state level, racial disparities are most
             obvious in the predominant selection of cases involving white
             victims. On the federal level, cases selected have almost
             exclusively involved minority defendants.

“Racial Disparities in Federal Death Penalty Prosecutions 1988-1994,” Staff Report by the

Subcommittee on Civil and Constitutional Rights, Committee on The Judiciary, 103rd

Congress, 2nd Session, March 1994. That report found that as of 1994 there had been 37

defendants authorized for capital punishment under the § 848(e) (ADAA) scheme, of whom

33 (87 per cent) were black or Hispanic. Id. Presently the figure is 71 per cent, hardly an

“improvement” to boast of. (A13.)

      Earlier evidence of the potential race-effect of the death penalty had been examined

by the agency formerly known as the General Accounting Office (now the Government

Accountability Office). When Congress enacted the § 848(e) (ADAA) death penalty, the




                                            23



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 23 of 61
GAO was directed to study the potential influence of race on the death penalty. 21 U.S.C.

§ 848(o)(2) (Repealed). The GAO undertook that study in 1990 and concluded:

             Our synthesis of the 28 studies shows a pattern of evidence
             indicating racial disparities in the charging, sentencing and
             imposition of the death penalty after the Furman decision.
             In 82 percent of the studies, race-of-victim was found to influence
             the likelihood of being charged with capital murder or receiving
             the death penalty, i.e. those who murdered whites were found to
             be more likely to be sentenced to death than those who murdered
             blacks. This finding was remarkably consistent across data sets,
             states, data collection methods and analytic techniques. The
             finding held for high, medium, and low quality studies.

“Death Penalty Sentencing: Research Indicates Pattern of Racial Disparities”

(GAO/GGD-90-57, Feb. 1990) at p. 5. In a 1999 law review article, Professor Rory Little,

writing from the perspective of one who had served on Attorney General Reno’s Capital

Case Review Committee, noted that serious questions about regional and racial

disparities had not been ameliorated by the administrative process within the Justice

Department. R.K. Little, The Federal Death Penalty: History and Some Thoughts about

the Department of Justice’s Roles, 26 FORDHAM URBAN L.J. 347 (1999) at 450-90.

      From the very beginning of the modern federal death penalty, the government has

been on notice that its targeting and enforcement patterns are problematical. This shameful

pattern remains in place. Two-thirds of the defendants authorized for a federal capital

prosecution are members of minority groups.

      The remedy cannot be, however, to target white defendants for federal death penalty

prosecutions. Race is to play no part in the selection of who should live and who should die.

The remedy is to strike down the FDPA and its unconscionable application.

                                             24



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 24 of 61
        2.     The 2000 DOJ Study.

      On September 12, 2000, the Department of Justice released the comprehensive

study detailing how the federal death penalty had been administered for the 12 years from

1988 to the summer of 2000. The essence of the 2000 DOJ Study’s findings was that the

federal death penalty had been disproportionately sought against minority-group

defendants and irrationally sought on a regional basis. The Study reported that federal

death row consisted of nineteen men, of whom four were white, thirteen black, one Hispanic

and one “other.” Consistent with the historical roots of the death penalty, 12 of the 19

defendants on federal death row had been sentenced to death in the South. Virginia and

Texas had e a c h contributed four defendants to federal death row. At the time of the

Study’s release, no other federal jurisdiction had sentenced more than a single defendant

to death.

      In terms of which defendants faced the federal death penalty, the 2000 Study showed

that of the 159 cases where the Attorney General had authorized a capital prosecution, 44

defendants where white (27.7%), 71 were black (44.7%), 32 were Hispanic (20.1%) and

another 12 were categorized as “other” (7.5%). See Table 1A at p. T-2 of DOJ Study. As of

the summer of 2000, over 70% of the federal defendants targeted for the death penalty had

been non-whites.

      Besides the racial disparity in federal death-penalty prosecutions, the study found a

regional bias in the enforcement of the federal death penalty. The DOJ Study revealed the

following on regional disparity:

        •      From 1995 onward, of the 94 separate federal districts in the federal system,
                                           25



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 25 of 61
               only 49 had ever submitted a case recommending capital prosecution. (DOJ
               Study at 14.)


      The DOJ Report noted additionally that the recommendation that accompanies a

submission is important. In 91% of cases where the local United States Attorney did not

want to prosecute the case as a death-penalty case, that recommendation was followed by

the Attorney General. DOJ Study at 43. In 83% of cases where death-penalty authorization

was requested, that recommendation was also followed by the Attorney General. Id. These

figures are based on the 575 defendants whose cases were reviewed by the Attorney General

from 1995-2000. In the “pre-protocol” period – November 1988 through January 27, 1995 –

the only cases reviewed were those where the local United States Attorney affirmatively

requested capital-authorization. The approval rate was 90%. DOJ Study at 10.

        3.     The persistent capricious circumstance of region.

      As to the regional bias of federal capital prosecutions, the FDPA remains a largely

Southern phenomenon. Nearly two-thirds of federal death verdicts have come out of the

traditional “death belt” states of the former Confederacy. And these states sentence federal

defendants to death at a higher rate than elsewhere in the country.

                                   TABLE 2: 1988-2018

                           STATES WITH MORE THAN ONE
                             FEDERAL DEATH VERDICT

                                       Texas —16
                                      Missouri—10
                                       Virginia—8
                                      Louisiana—4
                                    North Carolina—4
                                            26



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 26 of 61
                                  South Carolina—3
                                      Georgia—3
                                    Oklahoma—3
                                    Maryland—2
                                   Pennsylvania—2
                                     Arkansas—2
                                    California—2
                                      Florida—2
                                      Illinois—2
                                       Iowa—2
                                    New York—2
                                  Massachusetts—2
                                  West Virginia—2
See Exhibit 1 and Attachments. Alaska has never had a federal capital trial.

      The next table summarizes the chances of receiving a death sentence by the

happenstance of the circuit in which the case is tried.

                                         TABLE 3

                       DEATH SENTENCING RATE BY CIRCUIT

             CIRCUIT  DEFENDANTS TRIED               DEATH SENTENCED           RATE
             FIRST        12                             2                     17%
             SECOND       31                             3                     10%
             THIRD        18                             2                     11%
             FOURTH       72                             15                    21%
             FIFTH        31                             21                    68%
             SIXTH        19                              3                    19%
             SEVENTH       9                             3                     33%
             EIGHTH       32                             15                    47%
             NINTH        11                              4                    18%
             TENTH        18                              5                    28%
             ELEVENTH     20                              6                    30%
             D.C.          3                              0                     0%


Id.



                                             27



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 27 of 61
       It should go without saying that a sentence of death should not depend on where a

federal prosecution is brought. This is the essence of an Eighth Amendment claim of the

arbitrary and capricious infliction of the ultimate punishment.

       In federal death verdicts and the confederacy6 (the number of federal executions–

three–is too low to reach a meaningful conclusion, nonetheless two out of the three were

cases from Texas) shows that 49 of 81 federal death verdicts have come out of the states

that formed the confederacy, over 62% of all federal capital verdicts. Just three of those

former confederate states – Texas, Missouri and Virginia – account for 32 federal death

verdicts, 40 per cent of the total.7

       When one examines the numbers on a circuit basis, the results reflect the same

regional bias. If we have a national death penalty it should not matter whether you are

tried in Texas or New York or Hawaii in terms of the likelihood of receiving a death

sentence. But that very much is the reality.

       Historically, the death penalty has been a largely Southern phenomenon; that

remains the case today. As of November 2, 2018, there have been 1,485 post-Gregg executions

carried out in the United States. Of these, 1,212 – or 82% – have been carried out by



6The states of the Confederacy were: Alabama, Arkansas, Florida, Georgia, Kentucky,
Louisiana, Mississippi, Missouri, North Carolina, South Carolina, Tennessee, Texas,
and Virginia.
7A recent study conducted by the Death Penalty Information Center concluded that more
than half of this nation’s post-Furman executions came as a result of cases prosecuted in
two per cent of the nation’s counties. See “The 2% Death Penalty: How a Minority of
Counties Produce Most Death Cases at Enormous costs to All” (Death Penalty
Information center 2013).
                                               28



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 28 of 61
Southern states. Five states alone – Texas, Oklahoma, Virginia, Missouri and Florida –

have accounted for 962 executions, substantially more than half (67%) of all post-Gregg

executions. Id. With this historical perspective in mind, not surprisingly, those federal

jurisdictions in states with an established “culture of death”—often with a history of de

facto and de jure racial discrimination and slavery — reflect that culture, consciously or not,

in decisions to pursue the death penalty. Neither is it surprising that federal juries

accustomed to seeing death sentences routinely returned in their own communities would

do the same. Regional bias, however, is inimical to a national penalty that is, theoretically

at least, that sought and imposed using consistent national standards. The Attorney

General’s Capital Case Protocol, published as part of the United States Attorneys Manual,

touts national consistency as one of its goals in deciding whether to authorize a capital

prosecution in each case.

      The “ideal” of a national standard aside, the federal death penalty well into 2018

continues to be a Southern phenomenon and federal districts from the South predictably

“lead the charge” in seeking and receiving authorization to take cases capital and in

convincing juries to return death verdicts. Thus, “[o]f the 85 federal death sentences

imposed by juries since 1988, 55 [65%] have come from the traditional ‘death belt’ states, the

states that have historically executed the most people.” Exhibit 1 at 7. In a study published

in 2010, the authors noted:

             Geographic disparities . . . persist. To promote uniformity,
             United States Attorneys submit all death-eligible federal cases
             to the United States Attorney General for death-authorization.
             Yet the geography of the federal death penalty is anything but
             uniform. Six of the ninety-four federal judicial districts account
                                              29



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 29 of 61
             for one-third of death-authorizations. More than half of all
             death-authorizations come from fourteen federal districts. Seven
             federal districts are responsible for approximately 40% of the
             individuals on federal death row. Two-thirds of districts have not
             sentenced anyone to death. Nearly one-third of federal districts
             have not sought a death sentence. Fewer than 20% of federal
             districts have sentenced more than one person to death.

G. Ben Cohen. & Robert J. Smith, The Racial Geography of the Federal Death Penalty, 85

WASHINGTON L. REV. 425, 429-430 (2010). As of 2015, 25% of the 94 federal districts have

never had an authorized federal capital case. (A100.) The reality is there has been no

appreciable change since the 2000 DOJ Study, and the federal death penalty remains a

disproportionately and distinctly regional phenomenon. It appears – whether one takes a

micro or macro view – that the irrational caprice of geographical location has as much to do

with facing the federal death penalty as does the crime committed. This is the essence of

arbitrariness and caprice.

      A death penalty that operates on an arbitrary basis is unconstitutional under both

the Eighth Amendment and the due process and equal protection guarantees of the Fifth

Amendment. See Bush v. Gore, 531 U.S. 98, 106 (2000) (equal protection and due process

violations found where “the standards for accepting or rejecting contested ballots might

vary not only from county to county but indeed within a single county from one recount team

to another. This is not a process with sufficient guarantees of equal treatment”).

        4.     The continuing and unabated practice of targeting minorities for the federal
               death penalty, the long-documented “white-victim effect,” and the
               emergence of a “white female victim effect” further demonstrate the
               arbitrary and irrational operation of the federal death penalty.




                                              30



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 30 of 61
       After more than 25 years of a federal death penalty, it is undeniable and clear that

the patterns of race and region that disturbed and troubled government officials 15 years

ago persist. It seems undeniable these problems are intractable and part of the DNA of

capital punishment, including the federal version. These tables reflect the present state of

affairs:

                                           TABLE 4

                     THE RACE OF THE 520 FEDERAL DEFENDANTS
                    TARGETED FOR FEDERAL EXECUTION 1988-2018

              RACE OF                     NUMBER               PER CENTAGE
              DEFENDANT

              African-American                258                     49%
              Caucasian                       139                     27%
              Latino                           97                     19%
              “Other”                          26                      5%

Exhibit 1 at 13.

      As Table 4 demonstrates, in terms of targeting decisions, 81% of those selected for

capital prosecutions are members of minority groups. At the time of the 2000 DOJ Study,

the figure was 70%. As the pie chart on the following page demonstrates, the

disproportionate targeting of minorities for the federal death penalty has had what would

be the expected effect on the population of death row. As of the fall of 2018, 60 percent of those

on federal death row are non-white. This is unacceptable that should be a source of intense

concern to the Justice Department. The chart here reproduced would have looked the same

in the year 2000.



                                               31



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 31 of 61
               (a)    The law on race and the death penalty.

      Twenty-eight years ago, dissenting in McCleskey v. Kemp, 481 U.S. 279 (1987),

Justices Brennan, Marshall, Blackmun and Stevens hypothesized an attorney-client

conversation where an African-American defendant charged with capital murder asked his

attorneys what the chances were that he would be sentenced to death and what would

factor into that process. Based on the statistical analysis presented to the Court in

McCleskey, it was the four dissenters’ conclusion that, at some point in the dialogue, defense



                                             32



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 32 of 61
counsel would have to level with their client and tell him that his race would play an

important role – perhaps a determinative one – in whether he lived or died:

             The story could be told in a variety of ways, but [the client] could
             not fail to grasp its essential narrative line: there was a
             significant chance that race would play a prominent role in
             determining if he lived or died.

McCleskey, 481 U.S. at 322 (Brennan, Marshall, Blackmun and Stevens, J.J., dissenting).

In McCleskey, a rigorous statistical study of Georgia’s capital sentencing practices found that

killers of whites, regardless of their own race, were more likely to be sentenced to death than

killers of African-Americans. One of the major statistical models relied on by McCleskey

showed that “defendants charged with killing white victims (whatever their own race) were

4.3 times as likely to receive a death sentence as defendants charged with killing blacks.” 481

U.S. at 287. More than a century ago, in Yick Wo v. Hopkins, 118 U.S. 356 (1886), the Court

observed that application of seemingly neutral laws “with an evil eye and an unequal hand,

so as practically to make unjust and illegal discrimination between persons in similar

circumstances” amounts to a denial of equal protection. Id. at 373-74.

      In the United States, capital punishment and race have always been intertwined. That

state-of-affairs is likely to continue, regrettably, until we can say honestly that racism has

disappeared from our society. See, e.g., C. J. Ogletree (Ed.) and A. Sarat, From Lynch Mobs

to the Killing State: Race and the Death Penalty in America (New York University Press

2006); R. K. Little, What Federal Prosecutors Really Think: The Puzzle of Statistical Race

Disparity Versus Specific Guilt, and the Specter of Timothy McVeigh, 53 DEPAUL L. REV.

1591 (2004); K. McNally, Race and the Federal Death Penalty: A Nonexistent Problem Gets


                                              33



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 33 of 61
Worse, 53 DEPAUL L. REV. 1615 (2004); C. J. Ogeltree, Black Man’s Burden: Race and the

Death Penalty in America, 81 OREGON L.REV. 15 (2002); G. L. Pierce, M. L. Radlet, Race,

Region, and Death Sentencing in Illinois, 81 OREGON L.REV. 39 (2002); S. Bright,

Discrimination, Death and Denial: The Tolerance of Racial Discrimination in the Infliction

of the Death Penalty, 35 SANTA CLARA L.REV. 433 (1995); D. Baldus, Reflections on the

‘Inevitability’ of Racial Discrimination in Capital Sentencing and the ‘Impossibility’ of its

Prevention, Detection and Correction, 51 WASH. & LEE L.REV. 359 (1994); Bienen,

Weiner, Denno, Allison and Mills, The Reimposition of Capital Punishment in New Jersey:

The Role of Prosecutorial Discretion, 41 RUTGERS L.REV. 27, 100-57 (1988).

.        The Supreme Court of the State of Washington reached the same conclusion,

invalidating its capital-punishment statute on a finding that jurors in that state were three

times more likely to reach a death verdict in a case involving a black defendant than for a

white defendant in a similar case. State v. Gregory, 2018 Wash. LEXIS 696 (October 11,

2018).

         In Furman, Justice Douglas had explored the ugly correlation between race and the

death penalty and concluded:

               In a Nation committed to equal protection of the laws there is no
               permissible “caste” aspect of law enforcement. Yet we know that
               the discretion of judges and juries in imposing the death penalty
               enables the penalty to be selectively applied, feeding prejudices
               against the accused if he is poor and despised, lacking political
               clout, or if he is a member of a suspect or unpopular minority,
               and saving those who by social position may be in a more
               protected position. In ancient Hindu law, a Brahman was
               exempt from capital punishment, and in those days, “[g]enerally,
               in the law books, punishment increased in severity as social status


                                               34



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 34 of 61
             diminished.” We have, I fear, taken in practice the same position .
             ...

Furman, 408 U.S. at 255 (Douglas, J., concurring) (footnotes omitted). DPIC reports that since

executions resumed in the wake of Gregg, there have been 20 executions of a white

defendant for killing a black victim, but there have been 288 executions of black defendants

for killing a white victim. (A83.)

      This is enough to establish a case of impermissible racial disparity in the

enforcement of the federal death penalty. It is difficult to imagine how, other than racism,

one can explain the way the federal death penalty has been administered in terms of the race

of those who are targeted. See, Batson v. Kentucky, 476 U.S. 79, 93-94 (1986). To all

appearances, there is “a clear pattern, unexplainable on grounds other than race.”

Arlington Heights v. Metropolitan Housing Dev. Corp., 429 U.S. 252, 266 (1977).

      The Supreme Court has repeatedly emphasized that “the core of the Fourteenth

Amendment is the prevention of meaningful and unjustified official distinctions based on

race.” Hunter v. Erickson, 393 U.S. 385, 391 (1969). This case, as a federal prosecution, is

subject to the Due Process Clause of the Fifth Amendment long held to embody a guarantee

of equal protection. Bolling v. Sharpe, 347 U.S. 497, 499 (1954); see Weinberger v.

Wisenfeld, 420 U.S. 636, 638 n.2 (1975) (“[Our] approach to Fifth Amendment equal

protection claims has . . . been precisely the same as to equal protection claims under the

Fourteenth Amendment”). In criminal justice, where racial discrimination “strikes at the

fundamental values of our judicial system and our society as a whole,” Rose v. Mitchell, 443

U.S. 545, 556 (1979), the Supreme Court has “consistently” articulated a “strong policy . . .

                                             35



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 35 of 61
of combating racial discrimination.” Id. at 558. That the federal death penalty operates

with an impermissible racist effect is powerful evidence it operates unfairly and with

arbitrariness and caprice. Mr. Smith has standing under the Eighth Amendment and Fifth

Amendment Due Process Clause not to be subjected to an arbitrary system of capital

punishment.

       There is strong and consistent evidence that minority defendants are often more likely

than white defendants to face the death penalty at the hands of the federal government.

This demands our government’s “most rigid scrutiny” of the kind described in Loving. The

Eighth Amendment’s prohibition of the arbitrary use of the death penalty imposes

constitutional limitations on capital punishment that do not apply to lesser punishments.

See, e.g., Woodson v. North Carolina, 428 U.S. 280 (1976) and Roberts v. Louisiana, 428 U.S.

325 (1976) (mandatory death sentences – but not other mandatory sentences – are

unconstitutional); Lockett v. Ohio, 438 U.S. 586 (1978) (sentencer must be free to give

“independent mitigating weight” to any fact about the defendant or the offense, in a capital

case); Bullington v. Missouri, 451 U.S. 430 (1981) (imposition of a death sentence after

reversal of a sentence of life imprisonment is unconstitutional, although there is no similar per

se ban on harsher sentencing on retrials of other criminal cases); Turner v. Murray, 476

U.S. 28 (1986) (capital defendants in interracial murders – but not non-capital murder

defendants – are automatically entitled to have potential jurors questioned about the

effects of possible racial biases).

       Second, racial discrimination is a species of the arbitrariness condemned in Furman.

This is apparent from the opinions of the Justices in the majority and of those in dissent.
                                               36



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 36 of 61
For example, Justice Douglas concluded that the capital statutes before him were

“pregnant with discrimination,” 408 U.S. at 157, and ran directly counter to “the desire for

equality . . . reflected in the ban against `cruel and unusual punishments` contained in the

Eighth Amendment.” Id. at 255. Similarly, Justice Stewart lamented that “if any basis can

be discerned for the selection of these few sentenced to die, it is the constitutionally

impermissible basis of race.” See id. at 364-366 (Marshall, J., concurring); id. at 389 n.12

(Burger, C.J., dissenting); id. at 449-50 (Powell, J., dissenting). Later Supreme Court cases

have applied this interpretation. For example, in Zant v. Stephens, supra, the Court

explained that Furman would be violated if a state based its capital sentencing on “factors

that are constitutionally impermissible or totally irrelevant to the sentencing process, such

as . . . the race . . . of the defendant.” 462 U.S. at 885.

                (b)    The effect of race and gender of victim in applying the FDPA.

       For obvious reasons, a capital punishment scheme which explicitly provided that the

death penalty is more appropriate where the victim is white or white and female would not

be constitutional. A scheme that operates in practice to the same effect is no better. On the

question of race-of-victim, research that is consistent across several decades has

demonstrated those who kill whites are more likely to face a sentence of death and to be

sentenced to death than those who kill members of minority groups. A race-of-victim effect

has been repeatedly found to be present in capital prosecutions, including the federal

system. In their Glossip dissent, Justices Breyer and Ginsburg noted, “Numerous studies

have concluded that individuals accused of murdering white victims, as opposed to other

black or minority victims, are more likely to receive a death penalty.” Glossip dissent, 135



                                                37



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 37 of 61
S.Ct. at 2760. The dissenting justices also noted that “[M]any studies have found that the

gender of the victim makes a not- otherwise-warranted difference.” Id. at 2761.8

       Recent studies have demonstrated there is a gender-based irrationality to capital

punishment schemes, with the net effect those who are guilty of murdering white females

are substantially more likely to face the death penalty and be sentenced to death than those

who kill non-whites and males.9 This is further evidence of the arbitrary, capricious and


       8 For a comprehensive discussion of the white-victim effect, see D. Baldus and G.
Woolworth, “Race Discrimination and the Legitimacy of Capital Punishment: Reflections
on the Interaction of Fact and Perception,” 53 DEPAUL L. REV. 1411, 1423-1428 (2004).
Utilizing statistics current at the time of the study, the authors noted that the nation-wide
average for execution of those who killed whites was in the 83% range, while whites were
victims of murder in only approximately 45% of such cases. Id at 1423. See also, K. McNally,
“Race and the Federal Death Penalty: A Non-existent Problem Gets Worse,” 53 DEPAUL L.
REV. 1615 (2004).28 The dissenters cited the following law review article which had
synthesized more than 20 studies conducted between 1990 and 2013, all reaching the same
conclusion, i.e., that the race of the victim is a significant factor in which defendants receive
the death penalty with those who kill whites significantly more likely to be sentenced to die.
Shatz & Dalton, “Challenging the Death Penalty With Statistics: Furman, McCleskey, and a
Single County Case,” 34 CARDOZO L.REV. 1227, 1245-12551 (2013).

       9 Studies of state capital schemes have uniformly detected a significant race- of-victim
effect. See, e.g. Marcia Wilson, "The Application of the Death Penalty in New Mexico, July
1979 Through December 2007: an Empirical Analysis", 38 N.M. L. REV. 255, 260 (2009)
(“The data strongly suggest that the race and ethnicity of the victims and the defendants
affected the determination of who would live and who would die.”); State Bar of New
Mexico, Task Force on the Administration of the Death Penalty in New Mexico: Final
Report (2004) p. 13 (“[S]ome states have done studies in an effort to determine what factors
make it more or less likely that an individual defendant will receive the death penalty.
These studies have found that the race of the defendant and the race of the victim affect to a
significant degree whether a particular defendant convicted of first-degree murder will be
sentenced to die.”) See also, Pierce and Radelet, “Death Sentencing in East Baton Rouge
Parish, 1990-2008", 71 LOUISIANA LAW REV. 671 (2011) (In Louisiana, the odds of a death
sentence were 97 % higher for those whose
victim was white than for those whose victim was black.); G. Ben Cohen. & Robert J. Smith,
“The Racial Geography of the Federal Death Penalty”, 85 WASHINGTON LAW REV. 425,
428 (2010) (“Statistics suggest that defendants are more likely to be sentenced to death for
killing a white victim than a black victim.”); R. Paternoster, G. Pierce, & M. Radelet, “Race
                                              38



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 38 of 61
biased nature of the death penalty. This is of particular concern in Mr. Smith’s case

because one victim is a white female.

         Because of these studies “[d]eath row’s racial disparity, however, is not the result of

race-neutral application of the death penalty or a perverse form of affirmative action to favor

black defendants. Rather, a racial hierarchy clearly exists among cases based upon who the

victim is.” See J. Blume, T. Eisenberg, and M. T. Wells, “Explaining Death Row’s Population

and Racial Composition,” 1 JOURNAL OF EMPIRICAL LEGAL STUDIES 1, 167 (March

2004).

         Although the significance of the victim’s race in death sentencing outcomes has been

discussed for at least 40 years, little prior research has examined whether the combined

effect of victim race and gender improperly skews sentencing outcomes in capital cases.

This area has only recently gained the attention of researchers. Research has identified

just three empirical studies, all very recent, that considered the joint effects of victim race



and Death Sentencing in Georgia, 1989-1998, in “American Bar Association: Evaluating
Fairness And Accuracy In State Death Penalty Systems: The Georgia Death Penalty
Assessment Report,” (with respect to capital prosecutions in Georgia, “[t]he data show that
among all homicides with known suspects, those suspected of killing whites are 4.56 times
as likely to be sentenced to death as those who are suspected of killing blacks”); Andrew
Welsh-Huggins, “Death Penalty Unequal- Study: Race, Geography Can Make a Difference,”
The Cincinnati Enquirer (May 7, 2005) (analysis of death penalty verdicts in the state of Ohio
from 1981 to 2002 reveals that “[o]ffenders facing a death penalty charge for killing a white
person were twice as likely to go to death row [compared to those charged with having] killed
a black victim. Death sentences were handed down in 18 percent of cases in which the
victims were white, compared with 8.5 percent of cases when victims were black”); G.L. Pierce
& M. Radelet, “The Impact of Legally Inappropriate Factors on Death Sentencing in
California Homicides,” 46 SANTA CLARA L. REV.1 (2005), noting that the killers of whites
were over three times more likely to be sentenced to death than those who killed blacks and
4 times as likely than those who killed Latinos.

                                               39



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 39 of 61
and gender in capital prosecutions. Relying on state court data in Colorado, Georgia and

Ohio, each study found that defendants were treated most harshly when a white female victim

was present.10 A Colorado study examined prosecutors' decisions to seek the death penalty

after conviction, while Georgia and Ohio studies looked at capital sentencing outcomes.

      In a 2006 study of Colorado death penalty cases spanning the two decades from 1980

to 1999, researchers found that prosecutors were more likely to seek the death penalty in

cases involving white, female victims than they were in cases involving victims of any other

race/gender combination. See Hindson, Potter and Radelet, “Race, Gender, Region and

Death Sentencing in Colorado, 1980- 1999,” 77 COL. L. REV. 549 (2006). A November

2007 study analyzed state court data from Georgia cases in the 1970's and concluded:

            Defendants who murder females are more likely to receive a
            death sentence than defendants who murder males.
            Furthermore, we show that large differences exist in the
            likelihood of receiving a death sentence when the variables
            “victim race” and “victim gender” are considered jointly. Cases
            that involve white female victims are treated the most harshly .
            . . .”
Williams, DeMuth, Holcomb, 45 CRIMINOLOGY 885. In a 2004 Ohio study, the same

research group found that death sentences were a product of a strong association between

one victim race-gender group – white female victims – and imposing a death sentence.

Holcomb, Williams, DeMuth, “White Female Victims and Death Penalty Research,” 21

Justice Quarterly 877-902 (2004).



      10   As noted earlier, in the Glossip dissent, it was observed, that “[M]any studies
have found that the gender of the victim makes a not- otherwise- warranted difference.”
Glossip, 135 S.Ct. at 2761.

                                            40



           Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 40 of 61
      In December 2008, the defendants in United States v. Valerie Friend and George Lecco

, 05-cr-00107 (S.D.W.Va.), a case involving the murder of a white female victim, moved to

bar the death penalty based on an asserted arbitrary and discriminatory victim-related

race and gender effect Based on an analysis of over 400 authorized federal capital cases,

it was determined by a qualified expert statistician, Lauren Cohen Bell, Ph.D., that

defendants in federal capital cases whose victims were over three times as likely to be

sentenced to death than other federal capital defendants. Exhibit 1. This finding was

“highly statistically significant, systemic, and not the result of chance.” The examination

revealed, that as of December 2007, federal capital cases involving white female victims

constituted 43% (26 of 61) of those sentenced to death in the federal system, but only 9%

(61/626) of all potential defendants since 2000. The death-sentencing rate is many times

higher than the death-sentencing rate for non-white female victim cases.

      This Court should find that the existence of a “white female victim” effect renders

any death sentence in this case presumptively unconstitutional and/or in violation of 18

U.S.C. §§3593(f).

        E.     Conclusion: the federal death penalty experiment has failed.

      In their Glossip dissent, Justices Breyer and Ginsburg reviewed numerous rigorous

studies of the death penalty and summarized the results :

             Thus, whether one looks at research indicating that irrelevant
             or improper factors – such as race, gender, local geography, and
             resources – do significantly determine who receives a death
             sentence, or whether one looks at research indicating that proper
             factors – such as egregiousness – do not determine who receive
             the death penalty, the legal conclusion must be the same: The

                                            41



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 41 of 61
             research strongly suggests that the death penalty is imposed
             arbitrarily.

Glossip dissent, 135 S.Ct. at 2762. The federal death penalty suffers from the same flaws.

The federal experiment is a failure and should be declared unconstitutional. The process

should begin with a decision from this court dismissing the death-notice . Alternatively,

this court should conduct a hearing at which time a full and searching inquiry of the data

presented here can take place, to determine whether there is a convincing and

constitutionally-sufficient justification for the past, current, and apparently enduring and

irremediable, arbitrary, cruel, invidious, and patently cruel and unusual state of the

federal death penalty.




                                            42



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 42 of 61
                                        POINT TWO

               “THE EVOLVING STANDARDS OF DECENCY THAT MARK
               THE PROGRESS OF A MATURING SOCIETY” HAVE
               RENDERED THE FEDERAL DEATH PENALTY INVALID AS
               BOTH CRUEL AND UNUSUAL IN VIOLATION OF THE
               UNITED STATES CONSTITUTION.

      The “evolving standards of decency that mark the progress of a maturing society”

have reached that point where the federal death penalty is out of place with current societal

values. In Point One, counsel pointed out the arbitrary, capricious, irrational, and invidious

manner in which the FDP operates in practice. The same historical state of affairs that

existed during Furman still leave the FDP constitutionally infirm, but the evolution of

standards since Furman also make the FDP unconstitutional. Society’s acceptance of a

death penalty has waned to where present standards of decency decree an end to capital

punishment.

      Justices Breyer and Ginsburg in their Glossip dissent, made four essential

points:

          1.    The death penalty is “cruel” in the Eighth Amendment sense because it is not
                reliably applied. 135 S.Ct. at 2756-2759.

          2.    The death penalty is “cruel” in the Eighth Amendment sense because it is
                imposed in an arbitrary manner and without the reasonable consistency
                required by the Eighth Amendment and is further marred by the irrational
                circumstance of region and the invidious circumstance of race. 135 S.Ct. at
                2759-2764.

          3.    The death penalty is “cruel” in the Eighth Amendment sense because of the
                excessive delays between imposing a death sentence and its carrying out, a
                necessary byproduct of the care with which such sentences are reviewed.
                135 S.Ct. at 2764-2772.


                                             43



          Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 43 of 61
        4.     The death penalty is “unusual” in the Eighth Amendment sense because the
               imposition and implementation of the death penalty is becoming
               increasingly rare. 135 S.Ct. at 2772-2780.

Each circumstance described in the Glossip dissent is present in the federal death penalty.

      In assessing the extent to which society’s standards evolve, the courts have clarified

that it is the direction in which the trend is moving rather than arrival at a final

destination. In Santiago, supra:

             We first take this opportunity to clarify that, although a sudden
             sea change in public opinion would be sufficient to demonstrate
             a constitutionally significant shift in contemporary standards of
             decency, such a dramatic shift is not necessary for us to recognize
             that a punishment has become repugnant to the state
             constitution. If the legally salient metaphor is evolution of our
             standards of decency, then a gradual but inexorable extinction
             may be as significant as the sociological equivalent of the meteor
             that, it is believed, suddenly ended the reign of the dinosaurs.


State v. Santiago, 318 Conn. 1, at 51. In Roper v. Simmons, 543 U.S. 551 (2005), the Court

explained that in deciding whether the death penalty could be applied to those under the

age of 18, “it is not so much the number of States [abolishing the practice], but the

consistency of the direction of change.”

      In reviewing a claim that societal standards of decency have evolved, courts look to five

basic factors: (1) the historical development of the punishment; (2) legislative actions; (3)

the current practices of prosecutors and sentencing juries; (4) the laws and practices of other

jurisdictions and (5) the opinion and recommendation of professional associations. See, e.g.,

Graham v. Florida, 560 U.S. 48, 61-67 (2010); Atkins v. Virginia, 536 U.S. 304, 311-16 (2002);

Thompson v. Oklahoma, 487 U.S. 815, 830 (1988); Enmund v. Florida, 458 U.S. 782, 788-89

                                              44



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 44 of 61
(1982). This requires a larger context than simply looking at how these principles apply to the

federal death penalty, just as an examination of a single state’s experience with the death

penalty (Texas vs. Wisconsin, for example) would fail to address the necessarily broader

point. However, the federal death penalty, as will be shown, falls short on the important

issue of how it is reflected in the practices of prosecutors and juries.

      On a nationwide basis, as documented in the Glossip dissent, there has been a sharp

decline in the numbers of death sentences returned by juries and death sentences carried

out by the states. (See graph at A15.) From a high of 98 executions in 1999, the number

has declined steadily to 35 executions in 2014 and 25 executions in 2018. This year is likely

to set or match a new benchmark for fewest executions annually since the historical high

in 1999. Exhibit at 15. In the federal system, there have been only three executions since

1988. There have been none since 2003. In nation-wide death sentences returned by juries,

that figure has also declined precipitously. From a high in 1999 of 279 death sentences, the

figure has dropped by nearly 85 per cent to 39, nation-wide, in 2017.

      In the regional nature of the death penalty nationwide, that point has been made

earlier in this brief that both the death penalty in general and the federal death penalty are

largely unknown outside the south. These three charts illustrate this sharp decline in

federal authorizations, federal trials, and federal death sentences.




                                              45



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 45 of 61
                               46



Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 46 of 61
                               47



Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 47 of 61
      What these charts document is the dramatic fading away of the federal death

penalty from its “heyday” in 2003 when 49 defendants were authorized for a federal capital

prosecution to 2014 when just four defendants were authorized. In 2005, 32 federal

defendants stood trial in capital cases. In 2018 there were two such trials. In 2009, there

were nine defendants sentenced to death. In 2018 there were two.

      Where a particular penalty ceases to serve a valid penalogical purpose it is excessive.

Gregg v. Georgia, 428 U.S. at 183 (joint opinion of Justices Stewart and Powell). As detailed

in the Glossip dissent, if any basis for a death penalty can be identified it is for deterrence

and retribution. Glossip dissent, 135 S.Ct. at 2767. However, where sentences of death are

imposed with increasing rarity and the number of executions falls, neither purpose is met.

      The federal death penalty is unconstitutional in all cases, and as applied to Mr.

Smith, because: (1) the death penalty is racist; (2) the death penalty has, and inevitably will,

lead to the execution of innocent people; (3) the process by which individuals are selected for

capital prosecution vests an unacceptable level of unreviewable discretion in prosecuting

authorities, producing irreconcilable inconsistencies; (4) there is no principled basis for

distinguishing between defendants sentenced to death from defendants who are not; and

(5), evolving standards of decency have reached the point where this court can declare that

the death penalty contradicts the values embodied in the Eighth Amendment.

      In Callins v. Collins, supra, the late Justice Blackmun, four months prior

to his retirement from the Court, dissented from the denial of certiorari in a Texas death-

penalty case and expressed at great length why his 20 years of experience on the Supreme

Court had convinced him this nation’s death penalty schemes – even if theoretically
                                              48



         Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 48 of 61
permissible and constitutional – were, in practice and reality, incapable of fair and even-

handed application and therefore retain many of the arbitrary and capricious features,

including race, ostensibly struck down in Furman and “corrected” by Gregg and its progeny.

Justice Blackmun stated:

             From this day forward, I no longer shall tinker with the
             machinery of death. For more than 20 years I have endeavored –
             indeed, I have struggled – along with a majority of this Court, to
             develop procedural and substantive rules that would lend more
             than the appearance of fairness to the death penalty endeavor.

             Rather than continue to coddle the Court’s delusion that the
             desired level of fairness has been achieved, I feel morally and
             intellectually obligated simply to conclude that the death penalty
             experiment has failed. It is virtually self-evident to me now that
             no combination of procedural rules or substantive regulations
             ever can save the death penalty from its inherent constitutional
             deficiencies. The basic question – does the system accurately and
             consistently determine which defendants “deserve” to die? –
             cannot be answered in the affirmative. It is not simply that the
             Court has allowed vague aggravating circumstances to be
             employed [citation omitted], relevant mitigating evidence to be
             disregarded [citation omitted], and vital judicial review to be
             blocked [citation omitted]. The problem is that the inevitability of
             factual, legal, and moral error gives us a system that we know
             must wrongly kill some defendants, a system that fails to deliver
             the fair, consistent, and reliable sentences of death required by
             the Constitution.

510 U.S. at 1145-46.

      In a 1995 en banc opinion from the Third Circuit, reviewing sentences of death

imposed in Delaware, Circuit Judge Lewis, joined by Circuit Judges Mansmann and

present Chief Judge McKee, expressed agreement with Justice Blackmun’s conclusions:

             Although I have concluded that the errors in both trials were not
             harmless and would, accordingly, reverse the death sentences as
             to both Bailey and Flamer and remand for reweighing, the
                                             49



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 49 of 61
   tortuous analytical route it has taken both the majority and me
   to set out our respective views in these cases compels me to add
   that I believe they perfectly illustrate – perhaps epitomize –why,
   in the words of Justice Blackmun, we should “no longer tinker
   with the machinery of death.” See Callins v. Collins, 127 L. Ed.
   2d 435, 114 S. Ct. 1127 (Blackmun, J., dissenting).

   To be sure, Justice Blackmun was correct. I realize that I sit on a
   court charged with the responsibility of applying the law as it is
   interpreted by the Supreme Court, and in circumstances such as
   these, by the highest court of a state. That is precisely what the
   majority and I have sought to do, despite our disagreement. But
   sometimes, it becomes appropriate for a judge to reflect upon the
   law that he or she is called upon to apply, and to express views,
   genuine and unfeigned, that reveal a sincere and earnest belief.
   And in doing so here, I can only say that more than any I have
   seen, these cases exemplify the extent to which death penalty
   jurisprudence has become so complex and theoretically abstract
   that the only way to try to understand the reasons for and impact
   of its many subtle distinctions is to resort to carefully crafted
   hypotheticals. Something is terribly wrong when a body of law
   upon which we rely to determine who lives and who dies can no
   longer, in reality, reasonably and logically be comprehended and
   applied; when, in examining a statutory scheme and analyzing
   instructions and interrogatories, we are left to reach conclusions
   by piling nuance upon nuance; when we cannot even agree upon
   the appropriate standard of review in cases in which lives hang
   in the balance. Yet this is how cluttered and confusing our
   nation’s effort to exact the ultimate punishment has become. This
   cannot be what certain fundamental principles of liberty and due
   process embodied in our Constitution, principles upon which I
   need not elaborate here, are all about.

   It does not dilute my profound respect for the highest court in the
   land, an admiration and honor that knows no bounds, to voice an
   apprehension, sincerely felt, that much more guidance in this
   serious moral dilemma must be forthcoming. Elusive and
   complicated distinctions, replete with incomprehensible
   subtleties of the highest order, must not be the talisman that
   decides whether one should live or die. Until this guidance is
   forthcoming, the plaintive voice of Justice Blackmun, truly
   crying in the wilderness, should continue to haunt and remind us
   that “the desired level of fairness has [not] been achieved.”
                                    50



Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 50 of 61
Flamer v. Delaware, 68 F.3d 736, 772 (3d Cir. 1995) (en banc) (Lewis, Cir. J., dissenting).

      The federal death penalty is arbitrary in the sense it is rarely sought or imposed, is

not imposed consistently or predictably, and is almost never carried out. Its arbitrariness is

further apparent in the regional, racial and gender biases that are clear and present. The

federal death penalty operates in an invidious manner because it disproportionately

targets members of minority groups for capital prosecution and elevates the status of

victims by race and gender. Its very rareness strips the federal death penalty of any valid

penalogical purpose. That there are federal inmates who have now been on federal death

row for nearly three decades since their crimes since their sentence of death further erodes

its legitimacy as a valid exercise of governmental power.

      Our standards of decency have evolved to where the federal death penalty no longer

serves a valid governmental purpose and lacks a justification or rationale. This court

should strike it down.




                                             51



        Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 51 of 61
                                        POINT THREE

               THE FPDA FAILS TO PROVIDE A STRUCTURE WHICH
               PERMITS JURORS TO MAKE A REASONED CHOICE
               BETWEEN A SENTENCE OF LIFE IN PRISON
               WITHOUT THE POSSIBILITY OF RELEASE AND
               EXECUTION.

       The FDPA has created a scheme that mixes concepts, burdens of proof, ideals of

justice and mercy, and then folds this conglomerate into a process likely incomprehensible to

jurors. In the penalty phase of the trial, 12 jurors indoctrinated in the traditional

culture of unanimity would be expected to understand that, unlike in the guilt

phase, a lack of unanimity is not a failure but a legally cognizable outcome. Jurors

schooled in the burden of proof in the guilt phase, beyond a reasonable doubt, would be

expected in the penalty phase to apply that burden to aggravating factors and

another burden, preponderance of the evidence, to mitigating factors. Jurors would

be expected to follow a non-unanimity requirement with regard to the existence of

each mitigating factor. Jurors would be expected to segregate the mental state

threshold factors from aggravating and mitigating factors, but would then be barred

from considering these matters in the weighing process because they are not

aggravating factors. Jurors would be asked to determine at what point aggravating

factors outweigh mitigating factors “sufficiently” to justify a sentence of death. It is

unreasonable to expect even the most conscientious and reasonably intelligent

jurors to parse this complex mélange of concepts and come out with an

understanding of the process or a principled verdict. This substantial risk of
                                               52



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 52 of 61
confusion renders the FDPA unconstitutional. The FDPA has returned the process

to an era of unguided discretion.

      Because death is qualitatively different from other forms of punishment, courts

have long recognized that death cases demand a greater need for a reliable process..

E.g., Woodson v. North Carolina, 428 U.S. at 303-305. The Eighth and Fourteenth

Amendments require that “where discretion is afforded a sentencing body on a matter

so grave as the determination of whether a human life should be taken or spared,

that discretion must be suitably directed and limited so as to minimize the risk of

wholly arbitrary and capricious action.” Gregg v. Georgia, 428 U.S. at 189 (opinion of

Stewart, Powell, and Stevens, JJ.).

      A death penalty sentencing scheme that creates an unreasonable risk that

jurors will misunderstand their role and their assignments violates the Eighth

Amendment and the Due Process Clause. See Simmons v. South Carolina, 512 U.S.

154 (1994). For a jury’s decision to impose a death sentence to withstand Eighth

Amendment scrutiny, the jury’s discretion must be “suitably directed and limited so

as to minimize the risk of wholly arbitrary and capricious action.” Godfrey v. Georgia,

446 U.S. at 427.

      Study after study shows that jurors, no matter how sincere and well-

intentioned, misunderstand what they are supposed to do during the penalty-phase

of a death penalty trial. One such study was detailed in C. Haney, L. Sontag and S.

Constanzo, Deciding to Take a Life: Capital Juries, Sentencing Instructions, and the

Jurisprudence of Death, 50 JOURNAL OF SOCIAL ISSUES 149- 176 (1994). The

                                          53



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 53 of 61
authors interviewed 57 capital jurors from 19 death penalty trials conducted under a

California system very similar to the FDPA construct. The study found the following:

              •      One third of the jurors sampled focused solely on the nature of
                     the crime itself in the penalty phase discussion in a way that
                     essentially created a presumption of death;

              •      For many jurors, the absence of mitigation was the only reason
                     given for imposing a death sentence, shifting the burden to the
                     accused;

              •      The sampled jurors used their instructions to limit their
                     consideration of some of the evidence admitted during the
                     penalty phase, and to insulate themselves from the impact of
                     their decision;

              •      Many of the sampled jurors dismissed mitigation evidence
                     outright because they believed that mitigation evidence failed to
                     “fit into” the rubric in the instructions, indicating a failure to
                     understand what constituted mitigating evidence;

              •      80% of the sampled jurors rejected mitigation evidence from
                     their consideration because it did not directly reduce the
                     defendant’s responsibility for the crime;

              •      60% of the sampled jurors rejected mitigation evidence because it
                     did not completely account for the defendant’s actions;

              •      Less than one third of the interviewed jurors demonstrated a
                     workable understanding of what constituted mitigation
                     evidence; and

              •      80% of the juries returning a death verdict did so believing that
                     life imprisonment without the possibility of parole did not really
                     mean life without parole.

      Other studies have demonstrated a similarly comprehensive misunderstanding

of the sentencing mission in general and of the role of mitigation among jurors

deciding death penalty cases. See, e.g., C. Haney and M. Lynch, Comprehending Life

                                         54



      Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 54 of 61
and Death Matters: A Preliminary Study of California’s Capital Penalty

Instructions,18 LAW AND HUMAN BEHAVIOR 411-436 (1994); Dictionaries and

Death: Do Capital Jurors Understand Mitigation?, UTAH L. REV. 1 (1995); J.

Luginbuhl, Comprehension of Judges’ Instructions in the Penalty Phase of a Capital

Trial: Focus on Mitigating Circumstances, 16 LAW AND HUMAN BEHAVIOR 203

(April 1992); M. Constanzo and S. Constanzo, Jury Decision Making in the Capital

Penalty Phase: Legal Assumptions, Empirical Findings and a Research Agenda , 16

LAW AND HUMAN BEHAVIOR 185 (1992).

      Juries in actual death penalty cases often believe, completely erroneously, that

once an aggravating factor has been found, death is mandatory. See, e.g., U. Bentele

and W.J. Bowers, How Jurors Decide on Death: Guilt is Overwhelming; Aggravation

Requires Death; and Mitigation is No Excuse, 66 BROOKLYN L.REV. 1011, 1031-41

(2001).70 Statistically valid surveys of capital-case jurors who served on actual

capital cases overwhelmingly, and with no peer-reviewed research to the contrary,

establish the disturbing extent of confusion by jurors making life and death decisions.

      The studies demonstrate that a substantial number of jurors who actually

serve on capital cases automatically vote for death if the defendant is found guilty of

murder. See, e.g., W. S. Geimer & J. Amsterdam, Why Jurors Vote Life or Death:

Operative Factors in Ten Florida Death Penalty Trials, 15 AM. J. CRIM. L. 1, 41

(1989), (“A significant number of jurors in death penalty cases believed that the death

penalty was mandatory or presumed for first degree murder” . . . “In the cases in

which the jury recommended death, over half of the jurors believed that death was to
                                       55



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 55 of 61
be the punishment for first degree murder, or at least that death was to be presumed

appropriate unless defendant could persuade the jury otherwise”); S.P. Garvey,

Aggravation and Mitigation in Capital Cases: What do Jurors Think? 98 COLUMBIA

L.REV. 1538 (1998) (“Many jurors wrongly think they must return a death sentence

if they find the defendant’s crime was especially heinous, or the defendant is especially

likely to present a risk of future danger”); T. Eisenberg, S. P. Garvey & M. T. Wells,

Jury Responsibility in Capital Sentencing: An Empirical Study, 44 BUFF. L. REV. 339,

360 (1996) (“Nearly one-third of the jurors were under the mistaken impression that

the law required a death sentence if they found heinousness or dangerousness, a

result replicated in the multi-state study of the interview data”); W. S. Bowers, The

Capital Jury Project: Rationale, Design and Preview of Early Findings, 70 IND.L.J.

1043, 1091, n. 32 (1995) (“Many jurors believe that the death penalty is mandatory if

the crime is heinous or vicious”); W. J. Bowers, M. Sandys & B. Steiner, Foreclosing

Impartiality in Capital Sentencing: Jurors’ Predispositions, Attitudes and Premature

Decision-Making, 83 CORNELL L. REV. 1476 (1998) (“There appears to be a

presumption that clear unequivocal proof of guilt justifies the death penalty); T.

Eisenberg and M. T. Wells, Deadly Confusion: Juror Instructions in Capital Cases, 79

CORNELL L. REV. 1, 12; 38, n. 12 (1992) (“There is a ‘presumption of death’”):

             [Our] data suggest that the sentencing phase of a capital
             trial commences with a substantial bias in favor of death.
             This is not in and of itself an indictment of the death trial
             phase. But the tilt towards death suggests that a defendant
             with a confused jury may receive the death sentence by
             default, without having a chance to benefit from the legal
             standards deigned to give him a chance for life.
                                           56



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 56 of 61
Id. at 38 n. 12. These and other studies show that jurors in death penalty cases often

misunderstand what they are permitted to consider, and that instructions rarely cure

the misunderstandings.

      The Capital Jury Project conducted the most comprehensive study on the actual

means by which death sentences are meted out. The Capital Jury Project (“CJP”) is

a consortium of studies of the methods of death penalty juries over a long period.

Supported by the National Science Foundation, the CJP had, by 2003, interviewed

1201 members of 354 different juries sitting in death penalty cases in 14 states. See

W. Bowers and W. Foglia, Still Singularly Agonizing: Law’s Failure to Purge

Arbitrariness from Capital Sentencing, 39 CRIM. LAW BULLETIN 51 (2003). Those

findings include the propensity (over 50% of the time) by juries to decide the penalty

issues before the penalty phase begins, so the jurors never allow mitigation into their

deliberations; a comprehensive lack of understanding of what constitutes mitigation

and how it applies; a broad-based lack of understanding of the instructions given by

the judge; and that the jury decision-making process in death penalty cases is so

flawed that it violates constitutional principles. For example, the CJP’s

comprehensive, on-the-ground research demonstrate that even in jurisdictions in

which the jurors are specifically instructed that they do not have to unanimously find

mitigating factors, or that mitigating factors are not restricted to a statutory list, a

terrifying percentage of the jurors never grasped these critical features of the law. 39

CRIM. LAW BULLETIN at 68-69.


                                          57



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 57 of 61
      The CJP’s findings provide a window into a process designed with as much care as

this politically sensitive issue permits, but which in practice is grossly arbitrary,

unfocused, and very often influenced by racial factors. The CJP underscores what

seems obvious – this process is insufficiently narrowed and focused to be

constitutional. A jury’s decision on whether a defendant should be put to death appears

to have little to do with the instructions given by the court or the care with which the

process has been constructed or managed..

The Supreme Court’s decisions in various death penalty cases are based on

assumptions shown by the CJP’s research to be unfounded. As such, the FDPA is

unconstitutional as applied For example, in Boyde v. California, 494 U.S. 370 (1990),

the Court rejected an Eighth Amendment challenge to a California jury instruction based

on the incorrect assumption that jurors were not likely to understand the instruction as

not allowing for consideration of mitigating evidence. Likewise, the Court’s decision in

Tuilaepa v. California, 512 U.S. 967 (1994), relied on the misimpression that

instructions given to the penalty phase jurors to guide their handling of aggravating

factors, mitigating factors and the various burdens of proof were “phrased in

conventional and understandable terms.” Id. at 976. Conventional as the instructions

may be, the CJP research demonstrates that they are not understandable to jurors.

      In Tuilaepa, the Court said that whether a penalty phase instruction is

constitutional depends on whether it has a “common sense core of meaning . . . that

criminal juries should be capable of understanding.” Id. at 975. Perhaps the most

important lesson from the CJP is that criminal juries are incapable of understanding

                                          58



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 58 of 61
and applying the trial court’s instructions. By the reasoning of Tuilaepa, the

instructions, and the process and overarching scheme which has produced them, is

unconstitutional. The Supreme Court’s decisions upholding the death penalty are

based on assumptions belied by the most reliable empirical evidence available. Rory

Little, an Associate Deputy Attorney General from 1996-1997 who served on the

capital case review committee, wrote an article about this process. In it, he explains:

considering   the “generality of these statutory aggravating factors and their

commonality in many murders are considered together with the added authority to

invoke non-statutory aggravating factors, it is the rare federal defendant that could

not, in theory, be sentenced to death simply upon conviction of any killing offense.”

26 FORD. URB. L.J.at 402.

      This Court should declare the FDPA unconstitutional and permit this case to

proceed as a non-death penalty case. In the alternative, Mr. Smith requests that an

evidentiary hearing be scheduled to permit the presentation of expert testimony and

empirical evidence to support the argument that the FDPA is so incomprehensible to

jurors as to prevent, or substantially impair, their performance in the task of deciding

between a death sentence and a life sentence.


                                   CONCLUSION

      The motions should be granted with any such other relief as the court deems

just and proper. Should the Government dispute the cited facts, an evidentiary

hearing is requested.


                                          59



       Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 59 of 61
DATED this 1st day of March 2019.

                           /s/Suzanne Lee Elliott
                           Law Office of Suzanne Lee Elliott
                           1300 Hoge Building
                           705 Second Avenue
                           Seattle, Washington 98104
                           Phone (206) 623-0291
                           Fax (206) 623-2186
                           Email: Suzanne-elliott@msn.com


                           /s/StevenWells
                           Steven M. Wells P.C.
                           431 West 7th Ave. Suite 107
                           Anchorage AK 99501


                           /s/ Mark Larranaga
                           Walsh & Larranaga
                           705 Second Ave. Suite 501
                           Seattle WA 98104


                           CERTIFICATE OF SERVICE

      I, SUZANNE LEE ELLIOTT, certify that on November filed foregoing

document with the United States District Court’s Electronic Case Filing

(CM/ECF) system, which will serve one copy by email on Assistant United

States Attorneys FRANK V. RUSSO, WILLIAM A. TAYLOR, JAMES NELSON

AND KAREN VANDERGAW.


                           /s/ Suzanne Lee Elliott
                           Law Office of Suzanne Lee Elliott
                           1300 Hoge Building

                                      60



      Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 60 of 61
                    705 Second Avenue
                    Seattle, Washington 98104
                    Phone: (206) 623-0291
                    Fax: (206) 623-2186
                    Email: suzanne-elliott@msn.com




                              61



Case 3:16-cr-00086-SLG Document 365 Filed 03/01/19 Page 61 of 61
